Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim interpretation
The use of the transitional phrase “consisting of” in part (c) of claim 2 is understood to limit the claimed methods to methods where the only primers introduced during an amplifying of bisulfite-treated genomic DNA step are pairs of primers that are specific for BMP3 and primers that are specific for NDRG4.  No primers may be employed in amplifying that are specific to other genes or that are non-specific.  No additional primers may be used in any amplifying step to amplify bisulfite-treated genomic DNA.  The claim, overall is drawn using the transitional phrase “comprising” at the end of the preamble.  Commensurate in scope with the specification, this must be understood to allow the analysis of markers other than those specifically recited in the claims for example, including mutational analysis of tumor-associated genes or quantifying long DNA (see specification p. 1).  The “consisting of” language here is understood only to limit the step of amplifying bisulfite-treated genomic DNA.  
 	The specification teaches that colorectal neoplasms are exemplified by cancer, adenoma and advanced adenoma, see p. 2, line 30.  Therefore a patient with colorectal cancer is a patient with colorectal neoplasia.  
	Furthermore, it is noted that step (e) is a conditional step, setting forth performing the colonoscopy only “if” certain criteria are met.  The claim construction is such that if the conditions are not met, performing a colonoscopy is not required.  
Claim Rejections - 35 USC § 101
Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. 
The claim(s) recite(s) that the method includes a step of “performing colonoscopy on the human individual if the measured methylation level of the one or more CpG sites in BMP3 and NDRG4 is higher than an established control methylation level for BMP3 and NDRG4 from human individuals not having colorectal neoplasia.”  This recitation describes a relationship between BMP3 and NDRG4 methylation and colorectal neoplasia, which is a natural law since this correlation occurs naturally.  Furthermore, this recitation recites a mental step of comparing values.  While there is no “comparing” step expressly set forth in the claim, the claim clearly indicates that comparing must be done by telling the practitioner to perform the colonoscopy on the basis of the relationship between one set of measured data and another set.  
In addition to the judicial exceptions the claims set forth required step of (a) extracting genomic DNA, (b) treating extracted genomic DNA with bisulfite and (c) amplifying the bisulfite treated genomic DNA with primers consisting of a pair of primers specific for BMP3 and NDRG4, and (d) measuring the methylation level of one or more CpG sites in BMP3 and NDRG4.  The final step (e) is not a required step because it only occurs under some circumstances and the claim is clearly inclusive of embodiments where no colonoscopy is performed. 
These additional steps do not integrate the judicial exceptions into a practical application because they are presolution data gathering activities that are pre-solution activity.  They do not apply or use the judicial exception in anyway.  

	Furthermore, the additional elements are not sufficient to amount to significantly more than the judicial exception.   The claimed steps of extracting, treating, amplifying, and measuring are presolution activities recited at a high level of generality.  The steps are necessary to gather the data necessary to practice the judicial exceptions. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Furthermore, such techniques were well-established at the time the invention was made, as is evidenced by the prior art Kristensen et al. which describes PCR-based methods for detecting methylation biomarkers in cancer diagnostics.  The methods described by Kristensen et al. all include the steps recited in the instant claims, and further include bisulfite sequencing and MS-PCR.  Furthermore, the specification at pages 24-25 teaches that extracting nucleic acids from samples, including stool samples was well known.  The specification teaches at pages 26-27 that methods for amplification were well known, including PCR.  The specification teaches that MS-PCR, which inherently includes all of the additional steps in the instant claims was known at the time of the invention (p. 12).  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and 

			 	 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melotte et al.  (Cellular Oncology (2008) Vol. 30, No. 2, p. 181) in view of Loh et al. (Genes Chromosomes and Cancer 47:449-460 (2008)), and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative methylation specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR.  Melotte et al. teach that NDRG4 promoter methylation can be used as a sensitive and specific biomarker for detection of colorectal cancer.  Melotte et al. teach that methylation was present in 86% of CRC tissue and only 4% of normal colon mucosa.  
Melotte et al. do not teach also measuring the DNA methylation level of BMP3. Additionally, Melotte et al. do not expressly teach that their method includes extracting genomic DNA and treating the extracted DNA with bisulfite.  Melotte et al. does not state that the PCR uses a pair of primers specific for NDRG4.  However, methylation specific PCR is a technique that inherently includes these features, as evidenced by Loh et al (p. 451).  
Loh et al. teach that BMP3 silencing is an early and frequent event in colorectal tumors progressing via the serrated and traditional pathways.  The reference teaches that the frequent observation of BMP3 methylation in colorectal polyps and cancers, but not in normal mucosa samples, suggests this may be an attractive target for the future development of stool screening tests for early detection of lesions with neoplastic potential (p. 459).  Loh et al. teach a method that includes measuring the methylation of a CpG island in the 5’UTR of BMP3 gene 
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the sensitive and specific screening assay taught by Melotte et al. so as to have also amplified BMP3 in bisulfite treated samples as taught by Loh et al., since both Melotte et al. and Loh et al. teach their markers will be relevant potential biomarkers for the detection of colorectal cancer in stool samples.   Since having aberrant methylation in either one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in colorectal cancer.  It would have been obvious to measure the methylation using the techniques common to the references, namely bisulfite treatment followed by MS-PCR.  Since these are the only two target genes mentioned in the references, it would have been obvious to have included only primers specific to these genes in the amplification.  Furthermore, it is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  MPEP 2144.06
Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the references to use the disclosed genes as cancer screening biomarkers, it would have been 
	Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, Melotte et al. in view of Loh et al. do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by Melotte et al. in view of Loh et al. so as to have added a step of performing a complete diagnostic workup, including colonoscopy as taught by Mandel et al., in the individuals who had increased levels of NDGR4 or BMP3 promoter methylation, as this would indicate the presence of colorectal cancer.  One would have been motivated to perform a colonoscopy in order to have detected any cancer or precancer in the bowel as this would have been indicated by high levels of methylation.  
 	 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8673555 in view of Melotte et al. (2008) and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 	
 	The patent teaches a method that includes obtaining a stool sample from a mammal, and measuring BMP3 methylation status within said stool sample.  The portion of the patent that supports this limitation in the issued patent exemplifies that genomic DNA was extracted from stool of human individuals having colorectal cancer (Col. 12), and BMP3 methylation was quantified by real-time methylation specific PCR (Col. 12).   This is inherently a method which includes treating the extracted genomic DNA with bisulfite and amplifying the bisulfite treated genomic DNA with primers that are specific to BMP3.  
	The patent claims do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4.  
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR. Quantative methylation specific PCR is a technique that inherently includes bisulfite treating the DNA, and conducting  amplifying bisulfite treated DNA with a pair of primers specific for NDRG4 (methods).  

Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the patent and the reference to use the disclosed genes as cancer screening biomarkers, it would have been obvious to test many individuals.  Only some of these would have higher methylation levels, since not all individuals have colorectal cancer or pre-cancer.  For people who did not have high levels of methylation in either gene, the claim requires no further action than what is obvious over the two references.  
.  


Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9121070 in view of Melotte et al. (2008) and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 
The patent claims teach a system for detecting colorectal cancer or pre-cancer in a mammal, wherein the system comprises a stool sample, extraction reagents and reagents sufficient for measuring BMP3 methylation within said stool sample (claim 3, for example).  The claims teach that BMP3 methylation measuring reagents include reagents for conducting real-time methylation specific PCR. 
The patent claim teaches a system for detecting colorectal cancer in a mammal, but does not expressly teach methods for employing the system, although the claims are clearly suggestive that one such relevant method would be methylation specific PCR.  The portion of the specification that supports the issued claims teaches that a reagent sufficient for converting unmethylated cytosine residues to uracil residues is bisulfite (Col. 7).  It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have employed the system taught, to have employed the kit to carry out MS-PCR to quantify methylation in BMP-3 on DNA extracted with the extraction buffer.  Such a method suggested by the issued claims that teach the sysytem is for conducting real-time methylation specific PCR.  MS-PCR was a widely known method at the time the invention was made which inherently includes steps of bisulfite treating extracted DNA and PCR amplifying the DNA with relevant gene specific primers.   
	The patent claims do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4, nor is it specific that the subject is human.  
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods that are obvious in view of the issued patent so as to have also amplified NDRG4 in bisulfite treated samples as taught by Melotte et al., since both the issued patent and Melotte et al. teach the markers will be relevant potential biomarkers for the detection of colorectal cancer in stool samples.   It would have been obvious to do so in humans to detect this disease in humans.  Since having aberrant methylation in either one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in colorectal cancer.  It would have been obvious to measure the methylation using the techniques common to the references, namely bisulfite treatment followed by MS-PCR.  Since these are the only two target genes mentioned for methylation analysis in the references, it would have been obvious to have included only primers specific to these genes in the amplification.  Furthermore, it is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  MPEP 2144.06.
Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the patent and the reference to use the disclosed genes as cancer screening biomarkers, it 
Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the issued patent in view of Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by the issued patent in view of Melotte et al. so as to have added a step of performing a complete diagnostic workup, including colonoscopy as taught by Mandel et al., in the individuals who had increased levels of NDGR4 or BMP3 promoter methylation, as this would indicate the presence of colorectal cancer.  One would have been motivated to perform a colonoscopy in order to have detected any cancer or precancer in the bowel as this would have been indicated by high levels of methylation.  
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9399800 in view of Melotte et al. (2008) and  in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 
 	The patent claims teach a system for detecting colorectal cancer or pre-cancer in a mammal, wherein the system comprises a stool sample, extraction reagents and reagents sufficient for measuring BMP3 methylation within said stool sample (claim 3, for example).  The claims teach that BMP3 methylation measuring reagents include reagents for conducting real-time methylation specific PCR. 
The patent claim teaches a system for detecting colorectal cancer in a mammal, but does not expressly teach methods for employing the system, although the claims are clearly suggestive that one such relevant method would be methylation specific PCR.  The portion of the specification that supports the issued claims teaches that a reagent sufficient for converting unmethylated cytosine residues to uracil residues is bisulfite (Col. 7).  It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have employed the system taught, to have employed the kit to carry out MS-PCR to quantify methylation in BMP3 on DNA extracted with the extraction buffer.  Such a method suggested by the issued claims that teach the sysytem is for conducting real-time methylation specific PCR.  MS-PCR was a widely known method at the time the invention was made which inherently includes steps of bisulfite treating extracted DNA and PCR amplifying the DNA with relevant gene specific primers.   
	The patent claims do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4, nor is it specific that the subject is human.  

It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods that are obvious in view of the issued patent so as to have also amplified NDRG4 in bisulfite treated samples as taught by Melotte et al., since both the issued patent and Melotte et al. teach the markers will be relevant potential biomarkers for the detection of colorectal cancer in stool samples.   It would have been obvious to do so in humans to detect this disease in humans.  Since having aberrant methylation in either one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in colorectal cancer.  It would have been obvious to measure the methylation using the techniques common to the references, namely bisulfite treatment followed by MS-PCR.  Since these are the only two target genes mentioned for methylation analysis in the references, it would have been obvious to have included only primers specific to these genes in the amplification.  Furthermore, it is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  MPEP 2144.06.

Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the issued patent in view of Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by the issued patent in view of Melotte et al. so as to have added a step of performing a complete diagnostic workup, including colonoscopy as taught by Mandel et al., in the individuals who had increased levels of NDGR4 or BMP3 promoter methylation, as this would indicate the presence of colorectal cancer.  One would .  
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9632093 in view of Melotte et al. (2008) and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 
 	The patent teaches a method that includes obtaining a stool sample from a human individual, and measuring BMP3 methylation level within said stool sample by bisulfite treating genomic DNA and amplifying the bisulfite-treated genomic DNA using primers specific for BMP3, and determining the methylation level of the CpG site by methylation-specific PCR or other techniques.  The method also teaches determining that the individual has colorectal cancer when the measured BMP3 methylaiton level is higher than in the control sample.  The issued patent teaches that the biological sample is stool.  The portion of the patent that supports this limitation in the issued patent exemplifies that genomic DNA was extracted from stool of human individuals having colorectal cancer (Col. 12).  
	The patent claims do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4.  
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR. Quantative methylation 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by issued patent so as to have also amplified NDRG4 in bisulfite treated samples as taught by Melotte et al., since both the issued patent and Melotte et al. teach the markers will be relevant potential biomarkers for the detection of colorectal cancer in stool samples.   Since having aberrant methylation in either one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in colorectal cancer.  It would have been obvious to measure the methylation using the techniques common to the references, namely bisulfite treatment followed by MS-PCR.  Since these are the only two target genes mentioned for methylation analysis in the references, it would have been obvious to have included only primers specific to these genes in the amplification.  Furthermore, it is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  MPEP 2144.06.
Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the patent and the reference to use the disclosed genes as cancer screening biomarkers, it would have been obvious to test many individuals.  Only some of these would have higher methylation levels, since not all individuals have colorectal cancer or pre-cancer.  For people 
Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the issued patent in view of Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by the issued patent in view of Melotte et al. so as to have added a step of performing a complete diagnostic workup, including colonoscopy as taught by Mandel et al., in the individuals who had increased levels of NDGR4 or BMP3 promoter methylation, as this would indicate the presence of colorectal cancer.  One would have been motivated to perform a colonoscopy in order to have detected any cancer or precancer in the bowel as this would have been indicated by high levels of methylation.  
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9803249 in view of Loh et al. (Genes Chromosomes and Cancer 47:449-460) and Melotte et al. (2008) and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 
The patent teaches a method that includes measuring a methylation level of a CpG site of BMP3 from a human biological sample, wherein the human biological sample is a stool sample, and determining whether or not the stool sample has an elevated BMP3 methylation status as compared to a control from a subject that does not have premalignant or malignant colorectal cancer.  
	The issued claims do not teach extracting genomic DNA, treating the genomic DNA with bisulfite and amplifying the bisulfite-treated genomic DNA with primer specific for BMP3 and measuring the level of methylation of one or more CpG sites in BMP3 by methylation-specific PCR.  
These techniques were routinely practiced for determining the methylation level of a CpG site, and were taught in the prior art for measuring BMP3 methylation, in particular.  Loh et al teaches that the frequent observation of BMP3 methylation in colorectal polyps and cancers, but not in normal mucosa samples, suggests this may be an attractive target for the future development of stool screening tests for early detection of lesions with neoplastic potential (p. 459).  Loh et al. teach a method that includes measuring the methylation of a CpG island in the 5’UTR of BMP3 gene by bisulfite modification of genomic DNA, PCR amplification, and methylation specific-PCR using primer pairs specific to the BMP3 gene.    
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the issued patent so as to have employed the MS-PCR method taught by Loh et al. in order to have implemented the step of measuring the level of methylation in BMP3 taught in the issued patent.  

Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR. Quantative methylation specific PCR is a technique that inherently includes bisulfite treating the DNA, and cnducting  amplifying bisulfite treated DNA with a pair of primers specific for NDRG4 (methods).  
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by issued patent in view of Loh et al. so as to have also amplified NDRG4 in bisulfite treated samples as taught by Melotte et al., since both the issued patent and Melotte et al. teach the markers will be relevant potential biomarkers for the detection of colorectal cancer in stool samples.   Since having aberrant methylation in either one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in colorectal cancer.  It would have been obvious to measure the methylation using the techniques common to the references, namely bisulfite treatment followed by MS-PCR.  Since these are the only two target genes mentioned for methylation analysis in the references, it would have been obvious to have included only primers specific to these genes in the amplification.  Furthermore, it is prima facie obvious to combine two elements taught by the prior art to be useful for the same purpose in order to form a third to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  MPEP 2144.06.

	Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the issued patent in view of Loh et al. and Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by the issued patent in view of Loh et al. and  Melotte et al. so as to have added a step of performing a complete diagnostic workup, including colonoscopy as taught by Mandel et al., in the individuals who had increased levels of NDGR4 or BMP3 promoter methylation, as this would indicate the presence of colorectal cancer.  One would have been motivated to perform a colonoscopy in order to 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 issued patent 10590489 in view of Melotte et al. and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607).
	The copending claim set teaches a method that includes extracting genomic DNA from a stool sample from a human individual suspected of having precancer or colorectal cancer,  wherein the biological sample is a stool sample, treating a portion of the extracted genomic DNA with bisulfite, amplifying the bisulfite treated genomic DNA with primers specific for BMP3 and measuring the methylation level of one or more CpG sites in BMP3 by MS-PCR.  
	The copending claims do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4.  
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR. Quantative methylation specific PCR is a technique that inherently includes bisulfite treating the DNA, and cnducting  amplifying bisulfite treated DNA with a pair of primers specific for NDRG4 (methods).  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by issued patent so as to have also amplified NDRG4 in bisulfite treated samples as taught by Melotte et al., since both the issued patent and Melotte et al. 
Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the patent and the reference to use the disclosed genes as cancer screening biomarkers, it would have been obvious to test many individuals.  Only some of these would have higher methylation levels, since not all individuals have colorectal cancer or pre-cancer.  For people who did not have high levels of methylation in either gene, the claim requires no further action than what is obvious over the two references.  
Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the issued patent in view of Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time .  



Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-15 of copending Application No. 16/738706 in view of Melotte et al. 2008. and optionally in view of Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607)
This is a provisional nonstatutory double patenting rejection. 
 	The copending application claims teach a system extraction reagents for extracting genomic DNA from a stool sample of a human individual having precancer or colorectal cancer, 
The copending claims teach a system for detecting colorectal cancer in a mammal, but does not expressly teach methods for employing the system, although the claims are clearly teach that one such relevant method would be methylation specific PCR.  It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have employed the system taught, to have employed the kit to carry out MS-PCR to quantify methylation in BMP-3 on DNA extracted with the extraction buffer.  Such a method suggested by the issued claims that teach the system is for conducting real-time methylation specific PCR.  MS-PCR was a widely known method at the time the invention was made which inherently includes steps of bisulfite treating extracted DNA and PCR amplifying the DNA with relevant gene specific primers.   
	The copending claims do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4, nor is it specific that the subject is human.  
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR. Quantative methylation specific PCR is a technique that inherently includes bisulfite treating the DNA, and cnducting  amplifying bisulfite treated DNA with a pair of primers specific for NDRG4 (methods).  

Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the patent and the reference to use the disclosed genes as cancer screening biomarkers, it would have been obvious to test many individuals.  Only some of these would have higher methylation levels, since not all individuals have colorectal cancer or pre-cancer.  For people 
Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the copending claims in view of Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by the issued patent in view of Melotte et al. so as to have added a step of performing a complete diagnostic workup, including colonoscopy as taught by Mandel et al., in the individuals who had increased levels of NDGR4 or BMP3 promoter methylation, as this would indicate the presence of colorectal cancer.  One would have been motivated to perform a colonoscopy in order to have detected any cancer or precancer in the bowel as this would have been indicated by high levels of methylation.  
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/101904 in view of Loh et al. (Genes Chromosomes and Cancer 47:449-460) and Melotte et al. (2008) and optionally in Mandel et al. (The New England Journal of Medicine, 2000, Vol. 343, No. 22, pages 1603-1607). 
This is a provisional nonstatutory double patenting rejection. 
	The copending claims teaches a method that includes measuring a methylation level of a CpG site of BMP3 from a human biological sample, wherein the human biological sample is a stool sample, and determining whether or not the stool sample has an elevated BMP3 methylation status as compared to a control from a subject that does not have premalignant or malignant colorectal cancer.  
	The copending claims do not teach extracting genomic DNA, treating the genomic DNA with bisulfite and amplifying the bisulfite-treated genomic DNA with primer specific for BMP3 and measuring the level of methylation of one or more CpG sites in BMP3 by methylation-specific PCR.  
These techniques were routinely practiced for determining the methylation level of a CpG site, and were taught in the prior art for measuring BMP3 methylation, in particular.  Loh et al teaches that the frequent observation of BMP3 methylation in colorectal polyps and cancers, but not in normal mucosa samples, suggests this may be an attractive target for the future development of stool screening tests for early detection of lesions with neoplastic potential (p. 459).  Loh et al. teach a method that includes measuring the methylation of a CpG island in the 5’UTR of BMP3 gene by bisulfite modification of genomic DNA, PCR amplification, and methylation specific-PCR using primer pairs specific to the BMP3 gene.    
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the claims of the copending application so as to have employed the MS-PCR method 
	The patent claims in view of Loh et al. do not additionally teach amplifying the bisulfite-treated genomic DNA with primers specific for NDRG4.  
Melotte et al. 2008 teach a method which detects methylation of a single marker, namely NDGR4, by quantitative Methylation Specific PCR.  The method taught by Melotte et al. comprises analyzing DNA from a stool sample (fecal DNA) of a human individual having colorectal neoplasia using quantitative methylation specific PCR. Quantative methylation specific PCR is a technique that inherently includes bisulfite treating the DNA, and conducting  amplifying bisulfite treated DNA with a pair of primers specific for NDRG4 (methods).  
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by copending application in view of Loh et al. so as to have also amplified NDRG4 in bisulfite treated samples as taught by Melotte et al., since both the issued patent and Melotte et al. teach the markers will be relevant potential biomarkers for the detection of colorectal cancer in stool samples.   Since having aberrant methylation in either one of these genes would be indicative of colorectal cancer, the skilled artisan would been motivated to measure methylation of both of them since they were both implicated in colorectal cancer.  It would have been obvious to measure the methylation using the techniques common to the references, namely bisulfite treatment followed by MS-PCR.  Since these are the only two target genes mentioned for methylation analysis in the references, it would have been obvious to have included only primers specific to these genes in the amplification.  Furthermore, it is prima facie obvious to combine two elements taught by the 
Regarding step (e) of the claim, performing a colonoscopy is only required in the measured methylation level in one of the genes is higher than an established control methylation level from humans not having colorectal neoplasia.  Following the suggestion of the copending application and the reference to use the disclosed genes as cancer screening biomarkers, it would have been obvious to test many individuals.  Only some of these would have higher methylation levels, since not all individuals have colorectal cancer or pre-cancer.  For people who did not have high levels of methylation in either gene, the claim requires no further action than what is obvious over the two references.  
	Further still, however, considering the alternative embodiment of step (e) where performing a colonoscopy is required, the copending application claims in view of Loh et al. and Melotte et al.  do not teach performing a colonoscopy if methylation levels are higher than a control.  However, at the time the invention was made, colonoscopy was a routinely used technique in colon cancer diagnosis and management.  Mandel et al. teach a method which includes a biomarker screen in a stool sample (i.e screening for occult-blood in fecal samples), and if the screen was abnormal, performing a colonoscopy.  (p. 1603-1604).  The reference teaches that fecal screening followed by a full diagnostic workup, including colonoscopy resulted in a significant reduction in the incidence of colorectal screening (p. 1606).  Therefore, it would have been prima facie obvious to have modified the screening method taught by the copending application claims in view of Loh et al. and  Melotte et al. so as to have added a step 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /JULIET C SWITZER/Primary Examiner, Art Unit 1634